             Case 1:20-cv-02310-GLR Document 18 Filed 09/03/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


  COUNCIL OF PARENT ATTORNEYS
  AND ADVOCATES, INC.,                                 Case 1:20-cv-02310-GLR
                        Plaintiff,
                  v.

  ELISABETH (BETSY) DEVOS, in her
  official capacity as Secretary of Education,
  et al.

                        Defendants.




                       COPAA’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Council of Parent Attorneys and Advocates, Inc. (“COPAA”) hereby moves

pursuant to Rule 56 of the Federal Rules of Civil Procedure for summary judgment in its favor

on its sole claim for relief, pursuant to sections 706 the Administrative Procedure Act, 5 U.S.C.

§ 706(2)(A) & (2)(C). COPAA challenges the interim final rule issued by Defendants Betsy

DeVos and the United Stated Department of Education, effective July 1, 2020, entitled

“Providing Equitable Services to Students and Teachers in Non-public Schools,” enacting 34

C.F.R. § 76.665, published at 85 Fed. Reg. 39,479 (July 1, 2020) (the “IFR”). The IFR is

unauthorized and contrary to law pursuant to the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act” or “Act”), Pub. L. No. 116-136, 134 Stat. 281 (Mar. 27, 2020).

COPAA seeks a ruling that the IFR is invalid and setting it aside.

       The motion is based on the facts cited and arguments stated in the accompanying

Memorandum of Points and Authorities in Support of COPAA’s Motion for Summary Judgment

(“MPA”) and facts stated in the Declarations of Seth Galanter, Selene Almazan, Robert Louis


                                                 1
sf-4330260
             Case 1:20-cv-02310-GLR Document 18 Filed 09/03/20 Page 2 of 2



Harris, Shahar Vinayi Pasch, Janet Preston, and Jeanette Andrea Taylor, and exhibits to those

declarations, all accompanying this motion.



RESPECTFULLY SUBMITTED this 3rd day of September, 2020

                                                         By: /s/ Jack W. Londen
                                                            Jack W. Londen
 Seth Galanter (D.MD. Bar No. 813890)                       Jack W. Londen (D.MD. Bar No. 813892)
 Alice Y. Abrokwa (D.MD. Bar No. 813895)                    Jessica L. Grant (D.MD. Bar No. 813891)
 NATIONAL CENTER FOR YOUTH LAW                              MORRISON & FOERSTER LLP
 1313 L Street, N.W., Suite 130                             425 Market Street
 Washington, D.C. 20005                                     San Francisco, CA 94105
 Tel: (202) 868-4781                                        Tel: (415) 268-7000
 Fax: (202) 868-4788                                        Fax: (415) 268-7522
 sgalanter@youthlaw.org                                     jlonden@mofo.com
 aabrokwa@youthlaw.org                                      Jgrant@mofo.com

 Rachel E. M. Velcoff Hults (D.MD. Bar No. 813893)          G. Brian Busey (D.MD. Bar No. 03918)
 NATIONAL CENTER FOR YOUTH LAW                              MORRISON & FOERSTER LLP
 1212 Broadway, Suite 600                                   2000 Pennsylvania Avenue, N.W.
 Oakland, California 94612                                  Washington, D.C. 20006
 Tel: (510) 835-8098                                        Tel: (202) 887-1500
 Fax: (510) 835-8099                                        Fax: (202) 887-0763
 rvelcoff@youthlaw.org                                      gbusey@mofo.com


 Attorneys for Plaintiff COUNCIL OF PARENT ATTORNEYS AND ADVOCATES, INC.




                                               2
sf-4330260
